Title: From George Washington to Brigadier General William Maxwell, 14 April 1779
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Middlebrook 14th April 1779.

I received your favor of the 12th instant with its several inclosures.
I herewith transmit a copy of a representation from Lieutenants Snowden—Burrows &c. complaining of being injured in their rank by the appointment of Mr Aaron Ogden and Mr Martin. I wish this to be laid before the gentlemen who were ordered to settle respective ranks; and to know the reasons which induced them to the arrangement which is now become the subject of complaint. It will be necessary for me to know these reasons before I can take any measures in this affair.
You have also inclosed an extract from Genl orders disapproving the sintence of the court martial on Lt Snowden. I am Sir &c.
